            Case 5:20-mj-01957 Document 2 Filed on 10/04/20 in TXSD Page 1 of 2

                                       STATEMENT IN
                                 SUPPORT OF PROBABLE CAUSE

IN RE: Dylan Raymond TERRAZAS
           Jared Fernando BARRIGA



I,           Manuel W. Gutierrez            , declare and state as follows:

     1. On October 03, 2020, a Supervisory Border Patrol Agent (SBPA) assigned to the United States Border
     Patrol (USBP) station in Freer, Texas received a call from a concerned citizen stating a grey Dodge pick-up
     truck was seen inside a ranch near Highway 59. Moments later, a Border Patrol Agent (BPA) received an
     image captured by a motion activated camera. The image showed a grey Dodge pick-up truck driving
     through a fence. The image was captured in the vicinity of Highway 59 and Farm to Market Road (FM) 2050
     near the Freer USBP checkpoint in Webb County Texas. BPAs responded to FM 2050 to further investigate
     the vehicle shown in the image. The BPAs waited at the intersection of FM 2050 and San Pablo Road in
     search of the grey Dodge pick-up truck.

     2. Moments later, BPAs observed a grey Dodge pick-up truck on FM 2050. The BPAs followed the truck
     until reaching the town of Bruni, Texas. The grey Dodge pick-up truck then travelled eastbound on highway
     359 for approximately two (2) miles. The BPAs completed a vehicle registration check via service radio and
     conducted a traffic stop of the vehicle.

     3. Immigration inspections revealed all seventeen (17) passengers were undocumented aliens (UDA)s
     illegally present inside the United States with no legal documentation to be in or remain inside the United
     States. The driver of the pick-up truck identified as Dylan Raymond TERRAZAS, the front passenger
     identified as Jared Fernando BARRIGA, and the UDAs were placed under arrest and taken to the Freer
     Border Patrol checkpoint for further processing.

     4. Homeland Security Investigations (HSI) special agents (SAs) and task force agents (TFAs) were advised of
     the incident and responded to the Freer USBP checkpoint.

     5. On the same day, at approximately 2:25 p.m., HSI SAs and TFAs interviewed BARRIGA following a waiver
     of his Miranda Rights. BARRIGA stated he was offered $1000 USD for his role in the smuggling event.
     BARRIGA claimed he observed people being loaded from two separate residences in Laredo, Texas onto the
     backseat of the grey Dodge pick-up truck. BARRIGA asserted he did not drive the grey Dodge pick-up truck
     at any point and therefore occupied the passenger seat. BARRIGA added TERRAZAS drove the grey Dodge
     pick-up truck during the entirety of the smuggling event. According to BARRIGA, he and TERRAZAS were
     aware the subjects in the backseat were UDAs and also stated they were transporting them to San Antonio,
     Texas. Additionally, BARRIGA admitted to utilizing bolt cutters to cut a chain on a ranch gate on Highway
     59. BARRIGA claimed he attempted to do so under TERRAZAS’ direction. BARRIGA also stated TERRAZAS
     drove through the gate with the grey Dodge pick-up truck when BARRIGA was not able to cut the chain.

     6. On the same day, at approximately 3:00 p.m., HSI SAs and TFAs interviewed TERRAZAS following a waiver
     of his Miranda Rights. TERRAZAS stated he was offered an unknown amount of “bands” or money for his
     role in the smuggling event. TERRAZAS claimed he observed people being loaded from two separate
     residences onto the backseat of the grey Dodge Dually truck. TERRAZAS admitted he drove the grey Dodge
     pick-up truck throughout for the entirety of the smuggling event and intended to drop them off in San
     Antonio, Texas. TERRAZAS stated he knew the subjects were UDAs and expressed remorse when he
     described how they were crammed in the backseat in poor and unsafe conditions.
     7. HSI SAs and TFAs interviewed material witness Oscar SALAZAR-Cuatzozon. SALAZAR-Cuatzozon stated he
          Case 5:20-mj-01957 Document 2 Filed on 10/04/20 in TXSD Page 2 of 2
  described how they were crammed in the backseat in poor and unsafe conditions.
  7. HSI SAs and TFAs interviewed material witness Oscar SALAZAR-Cuatzozon. SALAZAR-Cuatzozon stated he
  is a national and citizen of Mexico illegally present inside the United States. SALAZAR-Cuatzozon said he
  made arrangements with a Human Smuggling Organization (HSO) to be smuggled into the United States.
  SALAZAR-Cuatzozon stated he was smuggled across the Rio Grande River by walking across shallow water
  on or about October 2020. SALAZAR-Cuatzozon asserted the driver and passenger were both young and
  slender males with curly hair. SALAZAR-Cuatzozon’s description of both defendants coincides with their
  respective appearances.

  8. HSI SAs and TFAs interviewed material witness Gilberto SALAZAR-Fernandez. SALAZAR-Fernandez stated
  he is a national and citizen of Mexico illegally present inside the United States. SALAZAR-Fernandez said he
  made arrangements with a Human Smuggling Organization (HSO) to be smuggled into the United States.
  SALAZAR-Fernandez stated he was smuggled across the Rio Grande River by walking across shallow water
  on or about October 2020. SALAZAR-Fernandez asserted the driver and passenger were both young and
  slender males with curly hair. SALAZAR-Fernandez’ description of both defendants coincides with their
  respective appearances.

  [END]




          I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and

correct. Executed on the       4th     day of          October          ,      2020       .




                                                                 /s/ Manuel W. Gutierrez
                                                               Manuel W. Gutierrez
                                                               Task Force Agent
                                                               Homeland Security Investigations



          Having reviewed the foregoing declaration, I find probable cause that the defendant(s)

named above committed an offense against the laws of the United States and may therefore be

further detained pending presentment before a judicial officer.

          Executed on the _________ day of ____________________ , _____________.




                                                               UNITED STATES MAGISTRATE JUDGE
